Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election
Groups 1-V and VII-VIII have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 08/24/2021.
			Objection to the specification
Non-elected figure descriptions must be deleted.
Elected figure descriptions must be renumbered.
Broken line statement not related to the elected figures must be deleted.
				Objection to the drawing
Non-elected figures must be canceled.
Elected figures must be renumbered.


Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.





lack the formality and consistency required to be acceptable for printing.  The drawings 

also appear to be computer generated image/halftone shading and is considered 

photograph for purposes of design examination.   Photographs, including photocopies of 

photograph and computer generated images, are not ordinary permitted in utility and 

design patent application. 

Applicant is reminded all the drawing are extremely dark which lacks the sharpness of 

focus and contrast necessary to be clearly electronically reproducible.  

The exact detailed design of the claimed design is hard to figure dues to the solid black 

area of numerous or all surfaces which prohibits clear understanding of the details 

thereof.

Applicant is reminded that black and white or any gray scale drawing would be scanned as black and white line art and they would have a greater chance of not being reproducible. Applicant is strongly advised to submit black pen and ink drawing. If applicant intends to summit pen and ink drawings then the drawings must be executed with clear, sharp lines using proper drafting instruments.  See 37 CFR 1.84. 

	 In a design patent application the claimed subject matter must be shown and/or 

described with sufficient clarity and the drawing must be consistent to enable a person 

of ordinary skill in the art to make or reproduce same without resort to conjecture. 

Therefore, consistent drawing disclosure, which utilizes sharp well, defined lines is now 

required.


The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawings constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph). 

The applicant is requested to prepare drawings that show well-defined sharp lines so that the appearance of the claimed subject matter will be accurately and completely conveyed.  
The drawings should be of good quality, ready to be published, 
using precise, smooth lines using proper drafting instruments. Every line must be sharp and clean, separate and distinct, uniformly thick and well defined. All drawing lines must be good enough quality to be adequately reproduced, 37 CFR 1.84(l).

Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

					Conclusion

The references cited but not applied are considered cumulative art representative of the subject matter of the claimed design.
The claim stands rejected as discussed above.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abraham Bahta whose telephone number is  Examiner interviews are available via telephone, 
in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated interview Request (AIR) at http://www.uspto.gov/intreviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Supervisor Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABRAHAM BAHTA/Primary Examiner, Art Unit 2913